Citation Nr: 1041823	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation greater than 60 percent 
prior to May 3, 2007 for left total knee replacement, an 
extension of a temporary total evaluation for convalescence 
following surgery for left above-knee amputation beyond August 
31, 2007, and an increased rating greater than 60 percent from 
September 1, 2007 for left above-knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1940 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 Regional Office (RO) in Wichita, Kansas 
rating decision, which granted the Veteran's claim for increased 
rating, and assigned a 100 percent disability rating, effective 
May 3, 2007, and a 60 percent evaluation, effective September 1, 
2007. 

The Veteran's claim previously was remanded by the Board in June 
2009 for further development.  The requested development having 
been completed, the claim is again before the Board.

The Board notes that in the June 2009 remand the Board determined 
that the Veteran was not seeking an extension of a temporary 
total evaluation for convalescence following surgery for left 
above-knee amputation.  In an October 2010 statement, however, 
the Veteran's representative specifically requested such an 
extension.  As such a request was considered by the RO in the 
April 2008 statement of the case (SOC), the claim has been 
recharacterized as above and will be considered.

In addition, the June 2009 Board remand referred the issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  In that regard, the 
claims file indicates that the Veteran was afforded a VA 
examination for the purposes of evaluating TDIU in June 
2009.  A subsequent determination by the RO is not of 
record.  The U.S. Court of Appeals for Veterans Claims has 
held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, 
if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the Veteran or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for 
an increased rating is whether a total rating based on 
individual unemployability as a result of that disability 
is warranted.  Id at 455.  That said, the claims for 
increased evaluation and TDIU may be separately 
adjudicated.  Id at 454 (noting that claims for increased 
evaluations and TDIU claims may be separately 
adjudicated).  The Board recognizes that the Veteran has 
been receiving a 100 percent disability rating since March 
12, 2009, due to a separate service-connected disability 
not on appeal; however, such 100 percent rating does not 
encompass the entire appellate time period.  As such, 
consideration of entitlement to TDIU is warranted (to the 
extent not already accomplished) and the matter again is 
REFERRED for appropriate development, to the extent that 
such development has not already been completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to the Veteran's May 3, 2007 convalescence for his left 
above-knee amputation, the Veteran had chronic residuals of a 
total left knee replacement, consisting of severe, painful motion 
and weakness in the affected extremity.

2.  After September 1, 2007, the Veteran had an upper third 
amputation of the left thigh.

3.  The Veteran is not shown to have been in need of 
convalescence for severe postoperative residuals following the 
May 2007 upper third amputation of the left thigh after August 
31, 2007.

4.  The Veteran's left knee disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating prior to May 3, 2007 in excess of 
60 percent for the Veteran's service-connected left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code (DC) 5055 (2010).

2.  The criteria for a rating from September 1, 2007 of 80 
percent, but no more, for the Veteran's upper third amputation of 
the left thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.71a, DC 5161 (2010).

3.  A temporary total rating based on surgery necessitating post-
hospital convalescence beyond August 31, 2007 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.30 (2010). 

4.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2007 and July 2009 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.

The letters also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  In that regard, the Board notes that the June 
2009 Board remand requested that VA treatment record from May 
2007 be associated with the claims file.  Such development was 
accomplished and the records have been associated.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2010).

Pursuant to the Board's June 2009 remand directives, the Veteran 
was afforded a VA examination in December 2009, to clarify the 
location of the Veteran's left above-knee amputation.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination discussed the clinical 
findings and the Veteran's reported history as necessary to rate 
the disability under the applicable rating criteria.  
Specifically, the examinations provide sufficient information to 
assess the location and current severity of the Veteran's left 
above-knee amputation.  Based on the examinations and the fact 
there is no rule as to how current an examination must be, the 
Board concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 
589.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Board notes the Veteran's claim for an 
increased rating for his service-connected left knee condition 
was received on April 5, 2007.  As noted above, the RO in a May 
2007 rating decision granted a temporary 100 percent disability 
rating for surgical or other treatment necessitating 
convalescence, effective from May 3, 2007 to September 1, 2007 
and from September 1, 2007 continued the Veteran's 60 percent 
rating.    

Prior to May 3, 2007, the Veteran's left knee disability was 
rated at 60 percent under DC 5055, for prosthetic replacement of 
the knee joint.  See 38 C.F.R. § 4.71a, DC 5055 (2010).  From May 
3, 2007 through August 31, 2007, the Veteran was in receipt of a 
temporary 100 percent total disability rating under 38 C.F.R. 
§ 4.30.  After September 1, 2007, the Veteran's left above-knee 
amputation was rated at 60 percent under 5162, for amputation of 
the middle or lower thirds of the leg.  See 38 C.F.R. § 4.71a, DC 
5162 (2010).  The Veteran alleges his left knee disability 
warrants a continuation of his temporary 100 percent rating for 
convalescence beyond August 31, 2007 and otherwise a higher 
rating for all periods on appeal.

Prior to May 3, 2007

Initially, the Board acknowledges the Veteran's contentions that 
his left knee disability warrants a higher rating prior to May 3, 
2007, when he was hospitalized for treatment for his left knee 
joint prosthetic replacement and which resulted in a left above-
knee amputation on May 7, 2007.  As noted, prior to May 3, 2007, 
the Veteran's left knee disability was rated at 60 percent under 
DC 5055.  The Board concludes a higher rating for this time 
period is barred as a matter of law.  That is, the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were amputation 
to be performed.  See 38 C.F.R. § 4.68, Amputation Rule (2010).  
An above the knee amputation, not to include a thigh amputation, 
is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5162, 
5163 (2010).  Accordingly, prior to May 3, 2007 the Veteran may 
not receive a combined rating greater than 60 percent for his 
left knee and, therefore, this aspect of his increased rating 
claim is denied as a matter of law.

Extension of Temporary Total Rating

As noted above, from May 3, 2007 through August 31, 2007, the 
Veteran received a temporary 100 percent disability rating under 
38 C.F.R. § 4.30 for his convalescence after the left above-knee 
amputation.  The Veteran argues that his temporary 100 percent 
rating should be extended or, in the alternative, that his 
disability warrants a rating greater than 60 percent.

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30 (2010).  In order to attain the 
temporary total disability rating, the Veteran must demonstrate 
that his service connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An 
extension of 1, 2, or 3 months beyond the initial 3 months may be 
granted and extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made, upon request.  38 C.F.R. 
§ 4.30(b).

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
The Court has defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden, 11 Vet. App. at 430 (citing Dorland's 
Illustrated Medical Dictionary).  The Court also defined recovery 
as "the act of regaining or returning toward a normal or healthy 
state."  Id (citing Webster's Medical Desk Dictionary 606 
(1986)).

The Board notes that the claims file contains VA treatment 
records from the time immediately following the reassignment of 
the 60 percent rating to the Veteran's service-connected left 
above-knee amputation from September 1, 2007.

The claims file indicates that the Veteran was hospitalized on 
May 3, 2007 and had an above-knee amputation on May 7, 2007.  On 
May 14, 2007, the Veteran was discharged to a transitional living 
center for rehabilitation services.  At the start of the 
Veteran's physical and occupational therapy, he required total 
assistance for dressing his lower body, toileting, bladder and 
bowel management, climbing stairs, and walking.  He needed 
maximal assistance in grooming, dressing his upper body, and in 
his mobility with respect to the bed, chair, wheelchair, toilet, 
and tub or shower.  Finally, the Veteran needed minimal 
assistance in eating.  By late May 2007, the Veteran continued to 
have very limited mobility.  By mid-June 2007, however, the 
Veteran was alternately noted to be independent in locomotion 
with a wheelchair or sometimes requiring assistance.  He was also 
improving in his transfers from bed to chair or wheelchair and 
back.  Shortly thereafter in June 2007, the Veteran was noted to 
propel his wheelchair for 25 feet without assistance, with a long 
term goal of 150 feet.  The Veteran could also perform a chair or 
wheelchair transfer to the bed with moderate assistance of one 
person.  By late June 2007, the Veteran was completely 
independent in eating, dressing his upper body, and bladder and 
bowel management.  He was able to complete grooming, bathing, 
dressing his lower body, toileting, and locomotion with a 
wheelchair with supervision.  The Veteran could transfer from bed 
to chair or wheelchair and back with minimal assistance and he 
required moderate assistance in moving to the toilet and tub or 
shower.  The Veteran continued to require total assistance for 
climbing stairs.  

On July 6, 2007, the Veteran was released from the transitional 
living center.  The discharge note stated that the Veteran was 
active in using his wheelchair and not a candidate for a left 
lower extremity prosthesis, due to the length of the stump, his 
right leg instability, and his decreased strength and range of 
motion in the upper extremities.  At discharge the Veteran was 
stable.  The day before discharge, the Veteran was noted to be 
independent in the use of a wheelchair.  Rather than being very 
limited in his mobility, the Veteran's mobility was noted to be 
only slightly limited.

The claims file indicates that after discharge, the Veteran's 
next follow-up treatment was in December 2007.  At that time, the 
treatment provider noted that although the Veteran was having 
problems with joint arthritis, he was getting around quite well 
with his wheelchair.  In April 2008, the Veteran was seen for a 
follow-up appointment, at which time his knee amputation had 
healed very well.  The treatment provider also noted that the 
Veteran was living in a nursing home.  The Veteran's only 
reported problem was for prostate problems and made no complaints 
regarding his left above-knee amputation.  In September 2008, the 
Veteran reported that he was doing okay and that he had very good 
family support.  The Veteran denied any complaints regarding his 
left above-knee amputation at that time.

Upon review of the medical evidence, the Board finds that an 
extension of the temporary 100 percent disability rating under 
38 C.F.R. § 4.30 is not warranted.  Initially, the Board notes 
that the Veteran was not employed prior to the surgery and, 
therefore, his failure to return to any employment thereafter is 
not, in and of itself, indicative of the need for convalescence.  
In addition, the Board recognizes that after the surgery the 
Veteran had a stump of recent amputation and required the 
continued use of a wheelchair for locomotion, both contemplated 
as bases for extending a temporary total disability rating under 
38 C.F.R. § 4.30(a)(2).  However, in this instance, the use of a 
wheelchair does not represent a "stage of recovery" in the 
convalescing process.  Rather, the Veteran has consistently used 
a wheelchair since his surgery, in large part, because his left 
post-surgical stump was too short to support a prosthesis.  As 
will be discussed below, the length of the Veteran's stump is the 
basis of and fully contemplated in the 80 percent rating granted 
herein.  As such, the Board finds the Veteran's inability to have 
a prosthesis fit and the required use of a wheelchair are effects 
fully contemplated by the below assigned 80 percent rating.  

Furthermore, the records indicate that the Veteran was released 
from the transitional living center in July 2007, with a home 
exercise program.  Otherwise, the claims file does not indicate 
that the Veteran received ongoing physical or occupational 
therapy to address his functioning or activities of daily living.  
Immediately prior to his release, the Veteran was noted to be 
independent in his use of the wheelchair.  After his July 2007 
release, the Veteran was seen only for check-ups at six month 
intervals.  During the first check-up in December 2007, the 
Veteran was noted to be getting along very well in his 
wheelchair.  Thus, the records show that from July 2007 the 
Veteran was able to use his wheelchair for locomotion and 
transportation.  The Veteran was not confined to the bed or to 
the house.  While the Veteran's left above-knee amputation 
constitutes a very serious disability, such disability is 
contemplated in the 80 percent rating assigned below.  Although 
the Veteran clearly had significant functional impairment 
resulting from the amputation at his discharge in July 2007, the 
evidence of record also indicates that the Veteran was beyond the 
need for convalescence at that point.  The Veteran was 
independent of movement in his wheelchair and was able to perform 
most activities of daily living with, at most, some small degree 
of assistance.  There is no evidence that the Veteran 
subsequently sought or obtained ongoing physical or occupational 
therapy from the VA for his left above-knee amputation.  At the 
next follow-up visit in December 2007, the Veteran was doing well 
using his wheelchair and had no complaints or problems noted with 
respect to his amputation.  Thus, the Board finds no basis for an 
extension of the temporary total disability rating beyond August 
31, 2007.  

Therefore, the Board concludes that an extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
§ 4.30 beyond August 31, 2007, is not warranted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to a Rating in Excess of 60 Percent from September 1, 
2007

From September 1, 2007, the Veteran's left above-knee amputation 
has been rated as 60 percent disabling under DC 5162. 
 
Under 38 C.F.R. § 4.71a, DCs 5162 and 5163, amputation of the 
thigh when at the middle or lower thirds or amputation of a leg 
with a defective stump and thigh amputation recommended, a 60 
percent rating is warranted. 
 
The next higher rating, 80 percent, requires an amputation of a 
lower extremity at the upper third of the thigh, with the point 
of amputation at or above a point one-third of the distance from 
the perineum to the knee joint, measured from the perineum.  38 
C.F.R. § 4.71a, DC 5161 (2010). 
 
In this case, the Veteran's left leg amputation has consistently 
been described as above-the-knee.  The May 2007 report of the 
amputation procedure noted infection of the distal 8 to 10 
centimeters of the femur.  However, the May 2007 report does not 
specifically note the location of the amputation, other than to 
describe it as an "above the knee amputation."  Post-surgery, 
the amputation is described as a transfemoral (TF) amputation, 
but the specific location of the amputation on the femur is not 
provided.  

A June 2009 radiograph demonstrated that the location of the 
amputation resulted in a femur length of 30 centimeters, to 
include the hip joint.

The Veteran was afforded a VA examination in June 2009 to 
consider his claim for entitlement to TDIU, discussed above.  At 
that time, the Veteran reported that his doctors determined he 
was not a candidate for a left leg prosthesis because of his 
shortened amputation stump, his severe right knee arthritis that 
made standing difficult, and his arthritis in both hands.  The 
Veteran was able to perform multiple repetitions of range of 
motion testing at the left hip without change in the arc of 
motion or increased hip joint pain, limited endurance, weakness, 
fatigability, or incoordination.

To clarify the nature of the Veteran's amputation, the June 2009 
remand directed that the Veteran be afforded a VA examination.  
The resulting December 2009 VA examination noted that the 
treatment records indicated that the Veteran did not fit the 
requirements for a prosthesis because his stump was too short.  
The examiner measured the stump and noted that it was 14 
centimeters long, measured from the perineum, and that the 
amputation was in the upper thigh.  The Veteran noted mild 
tenderness of the amputation stump and the amputation scar, but 
his main complaint was an inability to stand or balance because 
of the loss of much of the left lower extremity.

The Board finds that the evidence of record demonstrates that the 
Veteran's left above-knee amputation more closely approximates 
the criteria for an amputation of the upper third of the thigh 
and, as such, an 80 percent rating under DC 5161 is appropriate.  
While the June 2009 radiograph showed the amputation as 30 
centimeters, to include the hip joint, the Board notes that the 
criteria for an 80 percent rating requires measurement from the 
perineum, and such measurement was the basis of the December 2009 
examiner's finding that the amputation occurred at 14 centimeters 
from the perineum.  Furthermore, the examiner stated that the 
amputation was classified as at the upper thigh.  This statement 
was in answer to the June 2009 Board remand directives that 
requested that the examiner state whether the amputation was in 
the lower, middle, or upper thigh.  Thus, the criteria for an 80 
percent rating under DC 5161 have been met.

The Board finds that a rating greater than 80 percent is not 
warranted under the applicable DCs.  In that regard, a 90 percent 
rating is available under DC 5160 for amputation of the thigh 
with disarticulation and loss of extrinsic pelvic girdle muscles.  
See 38 C.F.R. § 4.71a, DC 5160 (2010).  There is no evidence to 
suggest disarticulation of the pelvic girdle muscles in this 
case.  The Veteran has the ability to abduct, adduct, flex, and 
extend at the hip.  While the Veteran does not have full range of 
motion of that extremity, he has motion in all directions, 
indicating involvement of the pelvic girdle muscles.  Thus, a 90 
percent rating under DC 5160 is not warranted. 
 
The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has also considered the possibility of 
awarding separate disability ratings based on the presence of a 
surgical scar, noted following the May 7, 2007 above-knee 
amputation.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994). 
 
However, the Board notes that the amputation rule set forth at 38 
C.F.R. § 4.68, and as discussed above, provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were amputation 
to be performed.  Thus, as the provisions of 38 C.F.R. § 4.68 
limit the combined rating for the Veteran's left above knee 
amputation to 80 percent, the currently assigned 80 percent 
disability is the maximum rating that can be assigned.  
Therefore, as a matter of law, the Veteran cannot be granted a 
disability evaluation in excess of 80 percent for the disability 
at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 



Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
left lower extremity disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
left lower extremity disability with the established criteria 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology during all applicable 
appellate periods.  Specifically, prior to his above-knee 
amputation, the Veteran had chronic residuals consisting of 
severe painful motion and weakness in the affected extremity.  
After the amputation, the Veteran had an above-knee amputation in 
the upper third of his thigh.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation greater than 60 percent 
prior to May 3, 2007 for left total knee replacement and an 
extension of a temporary total evaluation for convalescence 
following surgery for left above-knee amputation beyond August 
31, 2007 is denied.

Entitlement to an increased disability rating of 80 percent from 
September 1, 2007 for left above-knee amputation is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


